 PROB 12C                                                                                 Report Date: June 12, 2019
(6/16)

                                       United States District Court                             FILED IN THE
                                                                                            U.S. DISTRICT COURT
                                                                                      EASTERN DISTRICT OF WASHINGTON

                                                       for the
                                                                                        Jun 12, 2019
                                        Eastern District of Washington                     SEAN F. MCAVOY, CLERK



                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Randy Edsal Quentin Hewson                  Case Number: 0980 2:14CR00168-TOR-9
 Address of Offender: 1921 East Sinto Avenue, Spokane, Washington 99202
 Name of Sentencing Judicial Officer: The Honorable Thomas O. Rice, Chief U.S. District Judge
 Date of Original Sentence: June 17, 2015
 Original Offense:         Conspiracy to Commit Bank Fraud, 18 U.S.C. § 1349
 Original                  Prison - 12 months                  Type of Supervision: Supervised Release
 Sentence:                 TSR - 48 months

 Revocation Sentence       Prison - 7 months
 July 19, 2016             TSR - 53 months

 Revocation Sentence       Prison - 10 months
 May 4, 2017               TSR - 43 months

 Revocation Sentence       Prison - 6 months and 15 days
 January 17, 2019          TSR - 24 months

 Asst. U.S. Attorney:      George J. C. Jacobs, III            Date Supervision Commenced: January 17, 2019
 Defense Attorney:         Colin G. Prince                     Date Supervision Expires: January 16, 2021


                                          PETITIONING THE COURT

To issue a warrant and to incorporate the violation(s) contained in this petition in future proceedings with the
violation(s) previously reported to the Court on 03/26/2019.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            6           Special Condition # 6: You must abstain from the use of illegal controlled substances, and
                        must submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
                        no more than 6 tests per month, in order to confirm continued abstinence from these
                        substances.

                        Supporting Evidence: Mr. Hewson is alleged to have used methamphetamine on June 9,
                        2019.
Prob12C
Re: Hewson, Randy Edsal Quentin
June 12, 2019
Page 2

                       On June 5, 2019, Mr. Hewson met with the undersigned officer after his successful
                       completion of inpatient treatment. He was told to attend his admit appointment at Pioneer
                       Human Services (PHS) on Monday, June 10, 2019, to begin his aftercare. He was also
                       advised that on June 10, 2019, the undersigned officer would meet him at his residence after
                       his admit appointment and a urine sample would be collected.

                       On June 10, 2019, the undersigned officer met with Mr. Hewson at his residence. He was
                       asked to provide a urine sample, which he claimed he “couldn’t go,” stating he had just went
                       upon leaving PHS. The undersigned questioned Mr. Hewson if he had been using any illicit
                       drugs, as it appeared to this officer he was “off baseline” and being fidgety. Mr. Hewson
                       admitted to using methamphetamine on June 9, 2019. He signed a drug use admission form
                       admitting to his consumption of methamphetamine.

                       On January 22, 2019, Mr. Hewson signed his judgment indicating he understood all
                       conditions ordered by the court. Specifically, Mr. Hewson was notified he was to abstain
                       from the use of illegal controlled substances.

The U.S. Probation Office respectfully recommends the Court to incorporate the violation(s) contained in this petition
in future proceedings with the violation(s) previously reported to the Court, and that the Court issue a warrant.

                                          I declare under penalty of perjury that the foregoing is true and correct.
                                                            Executed on:      06/12/2019
                                                                              s/Corey M. McCain
                                                                              Corey M. McCain
                                                                              U.S. Probation Officer



 THE COURT ORDERS
 [ ] No Action
 [ ] The Issuance of a Warrant
 [ ] The Issuance of a Summons
 [ ] The incorporation of the violation(s) contained in this
      petition with the other violations pending before the
      Court.
 [ ] Defendant to appear before the Judge assigned to the
      case.
 [ ] Defendant to appear before the Magistrate Judge.
 [ ] Other All violations to be addressed at the
                  revocation hearing currently set for
                  6/19/2019.                                                  Signature of Judicial Officer

                                                                               June 12, 2019
                                                                              Date
